Citation Nr: 0417489	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-15 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1968 and had Army Reserve service from August 1968 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in August 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.   

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that he served in Vietnam with the First 
Signal Brigade attached to the Army Security Agency during 
the Tet Offensive in January 1968.  He claims that he was in 
the area of the Tan Son Nhut Air Force Base at that time.  
During the Tet Offensive, while he was engaged in combat on 
reconnaissance missions, the veteran alleges tat he witnessed 
numerous interrogations of Viet Cong prisoners by South 
Vietnamese troops under the supervision of American troops.  
He also claims that he witnessed the liberation of the U.S. 
Embassy and the killing of a large number of Viet Cong by the 
South Vietnamese soldiers.  The veteran currently has a 
diagnosis of PTSD, primarily manifested by intrusive memories 
during the day, difficulty sleeping, and problems with 
attention and concentration.  He claims that the events he 
witnessed in Vietnam resulted in PTSD and as such, service 
connection is warranted for this disability. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim, to include obtaining 
records in the custody of a Federal department or agency, 
such as military records, including service medical records.  
VA will end its efforts to obtain these records only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  

The Board finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations 
because the claims file does not contain the veteran's 
service medical records and there is no documentation 
indicating that the RO attempted to obtain these records.  
Since the veteran's service medical records are potentially 
relevant to the issue on appeal, such should be obtained 
prior to adjudication of this matter. 

Additionally, while on remand, any other outstanding records 
of relevant medical treatment should also be obtained for 
consideration.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his service 
connection claim, and indicating whether 
the veteran should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the appeal.  

2.  The RO should request the veteran's 
service medical records for association 
with the claims file.  Requests must 
continue until the RO determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  A response, negative or 
positive, should be associated with the 
claims file.  

3.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for a psychiatric disability.  
The RO should take the appropriate steps 
to obtain identified records not already 
associated with the claims file.  

4.  The RO should then conduct any 
additionally-indicated development, to 
include any follow-up stressor 
development indicated by the record 
and/or affording the veteran any 
contemporary examinations deemed 
necessary for the appropriate 
adjudication of the claim.

5.  After completing the above, the 
veteran's service connection claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.



Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

